In a support and paternity proceeding pursuant to Family Court Act articles 4 and 5, George Wilson appeals, as limited by his brief, from so much of an order of the Family Court, Dutchess County (For-man, H.O.), dated November 6, 2003, as, after a hearing, determined that he was the father of the subject children.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, the doctrine of res judicata did not bar the Dutchess County Department of Social Services from commencing this proceeding (see Matter of Phyllis W. v Bernie X., 203 AD2d 694 [1994]; cf. Matter of Oswego County Dept. of Social Servs. [Judy A.R.] v Duane E., 267 AD2d 1063 [1999]).
The appellant’s remaining contentions are without merit. Schmidt, J.P, Adams, Santucci and Luciano, JJ., concur.